The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-5, 10, to the amino acid substitutions recited in (89), in the reply filed on July 18, 2022 is acknowledged.
Claims 6-9, 11-13 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 1-5, 10, to the amino acid substitutions recited in (89), are under consideration.

Priority:  This application is a 371 of PCT/JP2018/043292, filed November 22, 2018, which claims priority to JP 2017-231192, filed November 30, 2017.  A copy of the foreign priority document has been received in the instant application on May 13, 2020 and is not in the English language.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code:  see at least paragraphs 0599, 0600, 0602 (of the application publication).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In analyzing the claims for compliance with the written description requirements of 35 U.S.C. 112(a), a determination is made as to whether the specification contains a written description sufficient to show they had possession of the full scope of their claimed invention at the time the application was filed.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.
In the present situation, the claims are drawn to a modified transglutaminase having an amino acid sequence which comprises an amino acid substitution at position Y291, the amino acid substitution is I, L, C, N, S, or V, in the sequence of SEQ ID NO: 1 or an amino acid sequence showing 80% or more identity to the amino acid sequence (provided that a difference in amino acid sequence occurs at a portion other than the position of the amino substitution), the modified transglutaminase exhibiting a property change corresponding to the amino acid substitution of an amino acid substitution at position Y291, the amino acid substitution is I, L, C, N, S, or V, the property changes due to the amino acid substitution are a reduction in temperature stability and an improvement in oxidation resistance.
Accordingly, the claims encompass a significantly large genus of naturally occurring and mutant amino acid sequences having transglutaminase activity and exhibiting a property change, the amino acid sequences sharing unspecified amino acids with SEQ ID NO: 1, or parts thereof (claim 1), and/or sharing only at least 80% identity with an amino acid sequence of unknown structure (claim 1), and further comprising an amino acid substitution at position Y291, where the amino acid substitution is I, L, C, N, S, or V, and exhibits the property changes of a reduction in temperature stability and an improvement in oxidation resistance.  Further, in view of the grammatically indefinite article “an” (claim 5), the recitation of “an amino acid sequence of any of SEQ ID NOS: 2 to 10” encompasses all sequences that comprise two or more contiguous amino acid residues in any of SEQ ID NOS: 2 to 10.  
However, the specification teaches specific transglutaminase polypeptides comprising SEQ ID NO: 1 having single amino acid substitutions at specific positions (see specification figures).
The specification does not disclose any variants comprising any amino acid sequence comprising an amino acid substitution at position Y291, the amino acid substitution is I, L, C, N, S, or V, in SEQ ID NO: 1, or any variants sharing only at least 80% identity with an amino acid sequence of unknown structure.
Thereby, the specification has described in terms of its complete structure only the wild type polypeptide with activity and specific mutations therein (as discussed above).
The specification does not describe by other relevant identifying characteristics a representative number of additional species within the broadly claimed genus.
It is noted that the specification also teaches the general methodology for performing mutagenesis to obtain modified transglutaminases and methods for measuring or detecting activity.  However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. Ann. & Int. May 31. 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.”  University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891.  An “invention may be enabled even though it has not been described.” Id.  Such is the situation here.  While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids.  See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).
Thereby, a showing of how to potentially identify and make other nucleic acids/polypeptides is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
The skilled artisan cannot necessarily envision the detailed structures of ALL variants comprising any amino acid sequence and sharing only one amino acid substitution with SEQ ID NO: 1 and which have transglutaminase activity exhibiting property changes of a reduction in temperature stability and an improvement in oxidation resistance because the specification provides minimal guidance as to which substitutions and/or deletions and/or additions and which amino acids are essential and critical for transglutaminases to have a changed property or activity, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating or making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

Claims 1-5, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a modified transglutaminase comprising SEQ ID NO: 1, where the amino acid residue at position Y291 of SEQ ID NO: 1 is substituted with I, L, C, N, S, or V, does not reasonably provide enablement for all modified transglutaminases comprising any amino acid sequence and sharing only one amino acid substitution with SEQ ID NO: 1 and which have transglutaminase activity exhibiting a property change.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The scope of the instant claims is not commensurate with the enablement of the instant disclosure, because practice of the claimed invention would require undue experimentation by an artisan of ordinary skill in the art to ascertain which transglutaminase variants comprising any amino acid sequence and sharing only one amino acid substitution with SEQ ID NO: 1 will have transglutaminase activity exhibiting property changes, including a reduction in temperature stability and an improvement in oxidation resistance.  The claims are drawn to a modified transglutaminase having an amino acid sequence which comprises an amino acid substitution at position Y291, the amino acid substitution is I, L, C, N, S, or V, in the sequence of SEQ ID NO: 1 or an amino acid sequence showing 80% or more identity to the amino acid sequence (provided that a difference in amino acid sequence occurs at a portion other than the position of the amino substitution), the modified transglutaminase exhibiting a property change corresponding to the amino acid substitution of an amino acid substitution at position Y291, the amino acid substitution is I, L, C, N, S, or V, the property changes due to the amino acid substitution are a reduction in temperature stability and an improvement in oxidation resistance.  Accordingly, the claims encompass a significantly large genus of naturally occurring and mutant amino acid sequences having transglutaminase activity and exhibiting a property change, the amino acid sequences sharing unspecified amino acids with SEQ ID NO: 1, or parts thereof (claim 1), and/or sharing only at least 80% identity with an amino acid sequence of unknown structure (claim 1), and further comprising an amino acid substitution at position Y291, where the amino acid substitution is I, L, C, N, S, or V, and exhibits the property changes of a reduction in temperature stability and an improvement in oxidation resistance.  Further, in view of the grammatically indefinite article “an” (claim 5), the recitation of “an amino acid sequence of any of SEQ ID NOS: 2 to 10” encompasses all sequences that comprise two or more contiguous amino acid residues in any of SEQ ID NOS: 2 to 10.  Thus, there could be a myriad of variants wherein the modified or variant transglutaminases may or may not exhibit activity and exhibit property changes, including a reduction in temperature stability and an improvement in oxidation resistance.  Therefore, for the instant claimed invention, it would be an undue burden of experimentation for a skilled artisan to determine exactly which derivatives have activity and exhibit property changes, including a reduction in temperature stability and an improvement in oxidation resistance.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  “'Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  ''Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
In the instant case, the quantity of experimentation would be large since there are myriad substitutions and/or deletions and/or insertions and/or additions and amino acid residues to choose from to obtain variants comprising any amino acid sequence and sharing only one amino acid substitution with SEQ ID NO: 1 and which have transglutaminase activity exhibiting property changes of a reduction in temperature stability and an improvement in oxidation resistance.  The amount of guidance in the specification is minimal as to which substitutions and/or deletions and/or additions and which amino acids are essential and critical for transglutaminases to have a changed property or activity.  In particular, the specification teaches specific transglutaminase polypeptides comprising SEQ ID NO: 1 having single amino acid substitutions at specific positions (see specification figures).
The specification does not disclose any variants comprising any amino acid sequence comprising an amino acid substitution at position Y291, the amino acid substitution is I, L, C, N, S, or V, in SEQ ID NO: 1, or any variants sharing only at least 80% identity with an amino acid sequence of unknown structure, having transglutaminase activity exhibiting property changes of a reduction in temperature stability and an improvement in oxidation resistance. 
The nature of the invention is such that many different polypeptides that are substantially similar to transglutaminases may or may not have transglutaminase activity exhibiting property changes of a reduction in temperature stability and an improvement in oxidation resistance.  The state of the prior art is that even proteins that are highly similar to the wild-type protein are at times not fully active.  The relative level of skill in this art is very high.  The predictability as to what substantially similar protein will have which activity is zero.
When the factors are considered in their entirety, the Wands analysis dictates a finding of undue experimentation and thus, the claims are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a modified transglutaminase having an amino acid sequence which comprises an amino acid substitution at position Y291, the amino acid substitution is I, L, C, N, S, or V, in the sequence of SEQ ID NO: 1 or an amino acid sequence showing 80% or more identity to the amino acid sequence (provided that a difference in amino acid sequence occurs at a portion other than the position of the amino substitution), the modified transglutaminase exhibiting a property change corresponding to the amino acid substitution of an amino acid substitution at position Y291, the amino acid substitution is I, L, C, N, S, or V, the property changes due to the amino acid substitution are a reduction in temperature stability and an improvement in oxidation resistance.  
The claim is generally confusing and it is not what features are being recited in the modified transglutaminase.  For instance, claim 1 recites the modified transglutaminase has an amino acid sequence which comprises an amino acid substitution at position Y291, the amino acid substitution is I, L, C, N, S, or V, in the sequence of SEQ ID NO: 1.  It is not clear if the modified transglutaminase comprises SEQ ID NO: 1.  In other words, it is not clear what the amino acid sequence is and whether the amino acid residue at position 291 is Y; it appears as if the amino acid sequence merely comprises an amino acid substitution of SEQ ID NO: 1.  Alternatively, claim 1 recites the modified transglutaminases comprises an amino acid sequence showing 80% or more identity to the amino acid sequence (provided that a difference in amino acid sequence occurs at a portion other than the position of the amino substitution).  It is not clear which amino acid sequence the modified transglutaminase shares at least 80% or more identity with.  Further, it is not clear what the 80% or more identity is referring to, i.e. sequence identity, functional identity, etc.  Additionally, it is not clear whether the phrase or limitations recited in parentheses are part of the claim or not.  Further clarification and/or correction is requested.
Further, claim 1 recites the property changes due to the amino acid substitution are a reduction in temperature stability and an improvement in oxidation resistance.  The claim is indefinite in regards to the degree of reduction, the temperature, degree of improvement.  Further clarification and/or correction is requested.
Claims 2-4 are included in this rejection for similar reasons noted above for claim 1.
Claims 5, 10 are included in this rejection because they are dependent on claim 1 and fail to cure its defects.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is a product claim dependent on claim 1.  The claim does not recite any additional components to the product that further limit the claim.  The recitation of an intended use (i.e. enzyme preparation) in a product claim does not further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marx et al. (2008 Journal of Biotechnology 136:  156-162; IDS 05.13.20) in view of Kashiwagi et al. (2002 The Journal of Biological Chemistry 277(46):  44252-44260).  Marx et al. disclose random mutagenesis of a recombinant microbial transglutaminase (rMTG) for the generation of thermostable and heat-sensitive variants, where amino acid substitutions include Tyr→Asn, Ser→Pro, Ser→Leu, Gly→Ser, etc. (at least p. 156, 158, also Table 1).  Marx et al. disclose a transglutaminase mutant having a G25S substitution being active at temperatures below 40° C and can be faster inactivated at lower temperatures; this behavior is useful in feed and food technology processes where the enzyme should be inactivated, but high temperatures should be omitted (at least p. 161).  Marx et al. disclose all single point mutations leading to altered thermal properties of rMTG are located in the N-terminal domain (i.e. left side wall of the front view of the MTG as defined in the literature (to Kashiwagi et al. 2002) or the bottom of the active site cleft (p. 161).  Marx et al. do not explicitly teach a substitution at position 291.
Kashiwagi et al. disclose the crystal structure of MTG from Streptoverticillium mobaraense (p. 44252, 44255, also Fig. 1).  Kashiwagi et al. disclose Cys64 is the residue essential for catalytic activity (p. 44254, 44255, Fig. 1).  Kashiwagi et al. disclose the structure of the active site cleft, where it is disclosed that residue Y291 is located in the β7 strand and in the direct vicinity of the left side wall (p. 44255 Fig 1, p. 44256, also Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at a modified transglutaminase of Streptoverticillium mobaraense, the modified transglutaminase comprising an amino acid substitution at position Y291, where the amino acid residue Y at position 291 is substituted with I, L, C, N, S, or V, and where the modified transglutaminase comprising the amino acid substitution at Y291 has changed properties including a reduction in temperature stability and an improvement in oxidation resistance (instant claims 1-5, 10).  The motivation to do so is given by the prior art.  Marx et al. disclose random mutagenesis of a rMTG for the generation of thermostable and heat-sensitive variants.  Marx et al. disclose heat-sensitive MTGs exhibiting inactivity at a higher temperature are active at lower temperatures, where this feature is useful in industry.  Marx et al. disclose all single point mutations leading to altered thermal properties of rMTG are located in the left side wall of the front view of MTG or the bottom of the active cleft.  Kashiwagi et al. disclose the structure of the active site cleft, where it is disclosed that residue Y291 is located in the β7 strand and in the direct vicinity of the left side wall.  Therefore, one of ordinary skill would have reasonable motivation to further perform random mutagenesis at position Y291 in the MTG disclosed in Marx et al. to arrive at the substitutions I, L, C, N, S, or V and thereby, the claimed invention, because Marx et al. disclose other positions leading to altered thermal properties of MTG are located in the left side wall and it is disclosed in Kashiwagi et al. that Y291 is a position in the left side wall.  One of ordinary skill would have a reasonably motivation of success because methods of mutating protein variants were known at the time of the invention.
Regarding the limitations that the amino acid substitutions I, L, C, N, S, or V at position 291 result in a reduction in temperature stability and an improvement in oxidation resistance, it is noted that the claimed properties would flow naturally from following the suggestions of the prior art.  In this instance, the prior art disclose performing mutations, including random mutagenesis, at positions in the left side wall of the active cleft (Marx et al.), where it is disclosed that position Y291 is located in the left side wall (Kashiwagi et al.).
Regarding instant claim 5, in view of the grammatically indefinite article “an”, the recitation of “an amino acid sequence of any of SEQ ID NOS: 2 to 10” encompasses all sequences that comprise two or more contiguous amino acid residues in any of SEQ ID NOS: 2 to 10.  As noted above, Marx et al. in view of Kashiwagi et al. reasonably disclose random mutagenesis at position Y291 in the MTG.
Regarding instant claim 10, Marx et al. disclose compositions comprising the MTG variants (p. 157-158).  Therefore, it would have been obvious to arrive at a composition or enzyme preparation comprising the modified transglutaminase comprising an amino acid substitution at position Y291.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656